Citation Nr: 1536009	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the April 2008 rating decision, the RO denied entitlement to TDIU based, in part, on the absence of evidence of his disability retirement from the United States Postal Service.  Within one year of the rating decision, however, the Veteran submitted a September 2008 letter from the Office of Personnel Management stating that the Veteran has been found disabled due to his cardiac conditions.  Therefore, the Board finds that the April 2008 rating decision did not become final because new and material evidence was received within one year of the issuance of the rating decision.  38 C.F.R. § 3.156(b).  

The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  At the hearing, the Veteran submitted a written statement accompanied by a waiver of the RO's initial consideration of the evidence.  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Veteran is currently service-connected for coronary artery disease rated as 60 percent disabling; type II diabetes mellitus type with erectile dysfunction rated as 20 percent disabling; peripheral neuropathy of the left lower extremity rated as 20 percent disabling; peripheral neuropathy of the right lower extremity rated as 20 percent disabling; recurrent skin warts rated as noncompensable; and a residual scar associated with coronary artery disease rated as noncompensable.  The Veteran's current combined evaluation is 80 percent.

Throughout the record, there is information suggesting that the Veteran is unemployable due to service-connected disabilities.  See e.g., September 2008 Office of Personnel Management letter (Veteran is disabled due to his cardiac conditions); February 2013 VA examination report (Veteran retired due to diabetes mellitus and coronary artery disease).  Conversely, there is also evidence indicating that the Veteran's nonservice-connected arthritis either rendered him unemployable or contributed to his unemployability.  See e.g., December 2007 VA treatment record (requested an excuse for work due to chronic back pain); February 2008 SSA application (stated that he cannot work due to arthritis).  Accordingly, the Board finds that a social and industrial survey is necessary to determine whether the Veteran is unemployable due to his service-connected disabilities only.   

Additionally, there are outstanding, potentially relevant records that should be secured.  Specifically, at the May 2015 hearing, the Veteran indicated that he was planning to submit an application for Social Security Administration (SSA) disability benefits.  See, Bd. Hrg. Tr. at 11.  Therefore, the AOJ should attempt to obtain any outstanding SSA records.  

Furthermore, the Veteran testified that, in addition to seeking treatment from VA healthcare facilities, he sought treatment from a private physician, Dr. I., and that he had an ablation operation at Massachusetts General Hospital in Boston, Massachusetts.  See, Bd. Hrg. Tr. at 9, 13.  As such, all outstanding medical records should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected coronary artery disease, diabetes mellitus, peripheral neuropathy of the lower extremities, warts, and residuals scar associated with coronary artery disease, to specifically include from Dr. I. at HealthPark Medical Center in Fort Meyers, Florida, and from Dr. M.M. at Massachusetts General Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include from the VA healthcare facility in Cape Coral, Florida.

2.  The Veteran testified in May 2015 that he was planning to apply for SSA disability benefits.  

The AOJ should obtain a copy of any application and/or decision to grant or deny SSA disability benefits to the Veteran in 2015.  This request should also include any available records upon which a decision was based (or will be based) and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




